
	
		II
		Calendar No. 840
		110th CONGRESS
		2d Session
		S. 2622
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2008
			Mrs. McCaskill (for
			 herself and Mr. Bond) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 25, 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 11001 Dunklin Road in St. Louis, Missouri, as the
		  William Bill Clay Post Office. 
	
	
		1.William Bill
			 Clay Post Office
			(a)DesignationThe
			 facility of the United States Postal Service located at 11001 Dunklin Road in
			 St. Louis, Missouri, shall be known and designated as the William
			 Bill Clay Post Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the William Bill Clay Post
			 Office.
			
	
		June 25, 2008
		Reported without amendment
	
